mo oO SS oO OF FSF Ww WB —

bMS NM NO SS bt SB NB NO NB |= Fe KF Fe Fe Se Se SO Selle
eo ~Y HD wo FP WH HB KF BO OBO WO I HR MH FPR Wwe NB KFS OD

Case 2:17-cr-00001-JAD-CWH Document590 Filed 07/12/19 Page 1 of 16

 

——— FILED ———- RECEIVED
wn ENTERED a SERVED ON
COUNSEL/PARTIES OF RECORD

 

JUL 15 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-001-JAD-CWH
Plaintiff, Final Order of Forfeiture
v.
FRANCISCO RUI DE ALENCAR
MENDES FILHO, a.k.a. “Rui,”
Defendant.

 

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. §
1029%c)(1)(C) and (c)(2); 18 U.S.C. § 982(a)(1); 18 U.S.C. § 981(a)(1)(A) with 28 U.S.C. §
2461(c); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21
U.S.C. § 853(p) based upon the plea of guilty by Francisco Rui De Alencar Mendes Filho,
a.k.a, “Rui,” to the criminal offenses, forfeiting the property and imposing an in personam
criminal forfeiture money judgment set forth in the Memorandum in Support of Guilty Plea
Without Plea Agreement, the Bill of Particulars, the Plea Agreement, and the Forfeiture
Allegations of the Criminal Indictment and shown by the United States to have the requisite
nexus to the offenses to which Francisco Rui De Alencar Mendes Filho, a.k.a. “Rui,” pled
guilty. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 236; Memorandum in
Support of Guilty Plea Without Plea Agreement, ECF No. 380; Change of Plea, ECF No.
390; Preliminary Order of Forfeiture, ECF No. 391; Plea Agreement, ECF No. 514;
Amended Preliminary Order of Forfeiture, ECF No. 515.
/f/f

 
oO 2S SN DH A HR we Be

Me NM NM NH OUNlUNSlUDNOlUCUNOOUNDO RE RO ROO RPO REO SOO Rell ele
eo ~s2 OA BR WwW Ne FSF OF SO © JQ DB HF HP WH NH KH CO

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 2 of 16

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America published the notice of forfeiture in
accordance with the law via the official government internet forfeiture site,
www .forfeiture.gov, consecutively from September 12, 2018, through October 11, 2018,
notifying all potential third parties of their right to petition the Court. Notice of Filing Proof
of Publication, ECF No. 422.

Francisco Rui De Alencar Mendes Filho, a.k.a. “Rui,” signed a Plea Agreement for
purposes of sentencing, where he agreed to the forfeiture of the property and the imposition
of the in personam criminal forfeiture money judgment. Plea Agreement, ECF No. 514.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States of America:

1. Counterfeit RBC Royal Bank of Scotland Visa Card in the name of INO) RBDS,
ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in
the amount of $3000;

2. Counterfeit Caixa Internacional Visa Card INO BS, ending in 0397; Counterfeit
American Express card INO BS, ending in 1005;

3. Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

4, Black Samsung Galaxy Note mobile phone;

3. Counterfeit Citi MasterCard INO CRSB ending in 8560; Counterfeit Citi
MasterCard INO CRSB ending in 4692; Safra Global Travel American Express
Card ending in 7744;

 
co S&F 4S OHO A Rh Ww Be

Me NW BR BO BO NH NH NH Ne Se —_ ee Se RS OO Sel eS ele
ao st OHO WT Fe Uhl S| lCUCOOULULUlUNOCOUUCUOWUCUMGASlUCUONCOU OFC NO OO

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 3 of 16

Ss en fs

11.
12.

13.

14.

15.

16.

17,

18.

19,

20.

21.
22.

23,
24.

Rose gold Apple iPhone 6S Model A1688, IMEI: 353315075920673;

Gold iPhone 6 Model A1549, IMEI: 358369064873208;

Silver iPhone 65 Model A1633, IMEI: 353255077268491, with cracked screen;
GoPro Hero4 in Waterproof case;

Black Caesars Palace robe, Flora by Gucci perfume, and Bvlgari Jasmin Noir
Perfume;

Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and 1 Oakley bag;
Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells
Fargo New Account Kit, LVAC membership card, Square magnetic stripe
reader, DUI Doctor email;

Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit
American Express card INO AR ending in 5013;

Box containing Wonder Manual Embossing Machine;

Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp.
6/19; Bank of America Debit Card INO FMN ending in 0330, exp. 3/20; Wells
Fargo check book, account #xxxxxx7557;

American Express gift card ending in 8424 and temporary checks from Wells
Fargo Bank;

Rolex Watch serial number: N72H1757;

Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

White cardboard box containing an ATM Skimmer and skimming equipment;
Brown "FedEx" cardboard box containing Thirty (30) counterfeit pre-paid visa
cards and One (1) Exacto Knife;

Brown “Louis Vuitton" bag;

White and gold Apple iPhone Model 41549, IMEI: 354450066294207, with
charger and damaged cracked face;

Silver Apple iPhone 7 Model A1778, in black case;

“Tag Heuer" watch;

 
26 CO SO tt BR Be & BF

NM NM &B Hw Bw HH Hw NHN NH KF Se FeO OOO TRO ROO Rms ee
oo ~~ Tt aA nH FF WH NY F& OF BO Oo HN BDH NO FSF WH WH =| BS

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 4 of 16

25.
26.

27.
28.
29,
30.
31.
32.
33.
34.
35.
36,
37,
38.
39,
40,

41.

42.

43,

45,
46.

47,

Yellow metal "Bvlgari" ring;

Apple MacBook Pro laptop computer, S/N: CO2NKCBNG3QD, in black Speck
case;

Silver HP laptop computer, 5/N: 5CD5388C76, in black Spectre case;

Silver Acer laptop, Model N15V2, SNID: 54407217523, with power cord;

Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;
SanDisk micro SD adapter and SanDisk 32GB SD card;

Lexar micro SD adapter and Lexar 64GB SD card in clear case;

EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case;
SanDisk adapter with 32GB Emtec micro SD card in clear case;

Two (2) Apple power adapters with cord and one (1) extension cord;

White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

Black iPhone in clear case, FCC ID: BCG-E3091A;

Twenty-seven (27) counterfeit credit cards;

Fargo HDP 5000 printer and cables;

Skimmer kit with components in black file box;

US Bank Visa Debit Card, INO LR ending in 8453; Wells Fargo ATM Card INO}
LR ending in 9702; Wells Fargo Platinum Debit Visa INO LR ending in 9521;
Gray Apple iPhone Model A1633, IMEI: 353261079734944;

Black Apple iPhone Model A1660, IMEI: 353825082515894;

$186 in U.S. Currency as follows: $20 x 8, $10 x 1, $5x 2, $2x1,$1x4;

Two (2) blank cards;

Credit card stock;

HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:
2CE8021JKV and service tag: dv2781lus. Heavily damaged including broken
hinge for screen/cover on left side. Includes power adapter that is not compatible
with this laptop;

256GB thumb drive;

 
Oo CO sD A ee WH NH

NMS bo bt Bw BRO HR KR ORD ORDO Om! Oe ell ee
oa ~sF Of Or C6 PllUlUMwGAlULWDN Sle ll lUDODOUlUlUlUCCOUlUClCUCOCUCULULS Hee ele OD lle SC

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 5 of 16

48,
49,
30.

51.
52.
53.
54,

35.
56.

37,
38.
29,
60.

él.
62.

63.

65.

66.
67.

Rolex Submariner watch;

$540 in U.S. Currency as follows: $20 x 27;

Apple iPhone Model A1660, IMEI: 359162074101481, with cracked front screen
in black "incipio" phone case;

Cartier watch;

Gold colored Tiffany and Co. bracelet;

Cannon EOS 5D Camera, S/N: 052024008064 in camera bag;

Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR;
Wells Fargo Visa ending in 4206 INO AR; and Citibank MasterCard ending in
4439 INO AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

Apple iPhone S Model A1633, IMEI: 354953070794823;

Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in
8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock);
and One (1) appears to end in 117;

Embossing Machine;

Large UPS Box Containing Shoes and Clothes;

Toshiba Laptop Computer, S/N: X903910Q with charger;

USPS Priority Mail box containing Twenty-Nine (29) new bottles of "Victoria
Secret" Lotion;

Clear plastic bag containing new "Tommy Hilfiger” Shirts;

MacBook Pro Laptop Computer Model A1398, S/N: CO2M30SQFRIM, with
charger in Louis Vuitton Laptop Bag;

Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;

Black "Armani" watch;

Black "Bulova" watch;

Tan and black "Diesel" watch;

Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black and

grey in color; and One (1) black and gold in Color;
5

 
oOo Oo Ss DO HH eRe ee NH Oe

BS NM Bb B® HO SB bt BS NORE SO Re SOO ret etl Rell elle
eo st DO wr U6 P,UlUmNGlUNIllUlLre ll hc OUlUCUCNCOCOUCUCUMmOUCUNGNSCUCUOOOM OURO

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 6 of 16

68.
69,
70.
71.
72.
73.
74,
75.

76.
77.
78.
79.
80.
81.
82.
83.

84.
85.
86.

87.
88.
89.

Silver colored "Michael Kors” Watch;

Black and gold colored "Bulova" Watch;

Black and gold colored "Oakley” Watch;

Eight (8) pairs Sunglasses;

Black Case containing Seventeen (17) Sunglasses;

Itaucard 2.0 MasterCard INO TDACA, ending in 0672;

Damaged Apple iPhone Model: A1524, IMEI: 355377070921856;

Two (2) cards as follows: One (1) Confidence Cash Passport MasterCard ending
in 0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO
KB;

Three (3) "G-Shock" watches - One (1) pink in color, Two (2) white in color;
Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino;

Apple iPad Model: A1489, FCC ID: BCGA1489, S/N: FFFQOGFTFCMS;
Black Alcatel Cell Phone, MET: 014771000411801;

Apple iPhone Model: A1688, IMEI: 358568078 1644906;

ZTE Cell Phone Model: 2820, S/N: 32BC56871AA1;

Samsung Galaxy S7 Edge Cell Phone, IMEI: 357751073361666;

Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors";
One (1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

Gold colored "Ellen Tracey" Watch;

Apple iPad Model: A1489, FCC ID: BCGA1489;

Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells Fargo
Visa Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO
CRDS; MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card,
Safeway Club Card, and Hilton Card;

MSR X6 Card Skimmer / Reader;

Twelve (12) pairs of shoes;

Fifty dollar ($50) Chevron gift card;
6

 
—

co Oo Ss DO Th OR Ow

Bb bo Bw Bb & oh ND OND ODO mm ee ee ee eee
oo nN Oo OF BF we NSH Oo hlUOmlUlUlUCUCOOWUCUNTLlUNlULLCUCU RO UlwDLULULUNGCOUMmrEehClUCD

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 7 of 16

90. One (1) Hullot watch; Two (2) Lust watches;

91. Red and black SanDisk Cruzer 8GB thumb drive;

92. Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration:
08/19, Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20;
Citibank Master Card Debit card INO LR, ending in 4685, expiration: 02/18;
Bank of America Visa Debit card INO LR, ending in 4167, expiration: 05/19;
Tissot International Warranty card; Ourocard Empresarial Visa card INO LR,
ending in 5949, expiration: 08/16; Total Rewards Platinum card #xxxxxxx3176,
INO LR;

93. Seagate Momentum 5400 250GB hard drive, 8/N: 6VCKHDTW;

94. Silver iPhone S Model: A1533, FCC ID: BCG-E2642A, IMEI:
013884003601269;

95. Silver iPhone S Model: A1688, FCC ID: BCG-E2946A, IMEI:
353265071239497, with cracked screen;

96. SanDisk 8GB SDHC card;

97. Western Digital My Cloud external hard drive, S/N: WCC4MOJPX1K1;

98. $660 in U.S. Currency as follows: $20 x 33;

99, $88 in U.S. Currency as follows: $1 x 8, $10 x 1, $20 x 1, $50x 1;

100. Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50),
ending in 1771;

101. Western Digital 500GB laptop hard drive, S/N: WXH1CB1W4213;

102. New, unopened iPhone 7 Plus 256GB in box, Model: A1661, S/N:
F2LSW4U4HF6;

103. MacBook Pro Laptop Model: A1398, S/N: CO2M9007FR1M;

104, Black Thermal Printer;

105. Black Tipper Machine with cords; Power Transformer 110-220;

106. Apple MacBook Pro Model A1211, S/N: W87094RKWOG;

107. Apple MacBook Pro Model A1278, S/N: C1I7GRDHS5DV13;
7

 
oOo SS SN DH UT eke WwW Be

MS bk bb dO NH bt Hw WH NO HK He Se Se Fe ee OO eS Oi eS Sle
ao nN oO UO FF we NY SF OllUlUlUCOCOULUOmOUNCCUDRNUCUCULCULUDUlhwh UDI UL lCU

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 8 of 16

108.

109.

110.

111.

112.

113.
114.

115.

116.
117.
118.
119.
120.

121.
122.
123.
124.

Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no datal
on the Magnetic Strip;

Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no
data on the Magnetic Strip;

Wells Fargo Visa card INO HOR, ending in 3058, expiration 05/20; Citibank
Citigold MasterCard debit card INO HOR, ending in 4443, expiration 04/21;
American Express Business Platinum card INO HOR, ending in 1001, expiration
10/21; NeatnessCleaners Com;

WT) 90A tipping machine;

Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)
cords;

Black LG external DVD drive; Silver Apple external DVD drive; Black plastic
spring loader card holder; Silver metal paper weight; Micro SD adapter;
Bluetooth USB adapter;

WT-90 AS tipping machine in box;

Roll of gold tipping foil; MSR X6 card reader; Box of stock cards;

Canon Pixma printer, 8/N: AEBH54501;

HP Officejet 100 mobile printer, S/N: MY47ED10T4;

Black notebook; Silver keyboard; Black notebook with C.C. hologram logos;
Green folder with C.C. stickers; Small white canon printer; V30 cash counter;
Fargo HDP 5000 Thermal Dye Printer (1 of 2);

Fargo HDP 5000 Thermal Dye Printer (2 of 2);

Royal Sovereign cash counter;

Silver Apple MacBook Air 13” laptop, Model: A1466, 5/N: CO2M81LBF5V8;
8

 
Oo CO YN DBD A ee BH Be Re

NB NM BO NO BS BD BD OB OND Om BO Re Se pt
aon BO UD FP Ow llr lh lUWDUlUlUlUCUCCOUUCUlUMmUlULUNUCUOlCUCUOrlULUllUllULNDlULreE ll CUO

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 9 of 16

125. Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C027764BDKQ2;

126. Grey Seagate Hard Drive. The words “Wireless Plus” and “1TB” are printed on
the case along with Part Number 1JABP1-500, S/N: NA3312RZ;

127. Apple iPhone 6, white face with yellow metal colored back. The rear case
appears to have been replaced with a gold colored metal with white stones inset
into the actual case of the phone. The words “24KT GOLD LIMITED
EDITION”, “GOLD & CO LONDON”, “UK GOLD CO. LTD.”, “IPHONE
6”, and “2015 EDITION” are located on the rear case of the phone;

128. Apple iPhone 6, White face with champagne or gold colored back, Model:
A1586, IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-
E2816A];

129. USB jump drive, Black stick with Metal (Silver) cover that displays the words
“MOM365”;

130. Black Kingston USB jump drive with Black slide cover. The faded words of “100
G2” can be made out on the plastic;

131. Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings
of SDCZ60-016G and BL140624700N are written on the USB stick;

132. Dark metal colored HP USB jump drive with markings of 32GB and V250W
written on the USB stick;

133. Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of|
SDCZ50-008G and what appears to read BL1008O0GQB are written on the USB
stick;

134. USB jump drive, Black stick with Metal (Silver) colored cover. The words
“Multilaser 83GB” are written on the black USB stick with white lettering;

135. Silver Apple iMac Desktop Computer Model: A1419, S/N: COANCCVUF8J4,
with cracked screen;

136. Apple iPad Air Model: 1475, White face with silver colored back, S/N:

DLXMPSEMF4Y]J and AT&T Sim Card S/N: 8901404277166560288;
9

 
oOo Co SN DO UO BRP & He

B bo 8B BO ND ORD ORDO ORO OO eRe Ree eS elle ee
co ws DO AU lUmwGlUDNlUlUhLr St lCOCOlUlUCOCOlUlClUMmOUGAS CUO OlwGON Rel CC

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 10 of 16

137.

138.

139.

140.

141.

142.

143.

144.

145.
146.
147.

Champagne or gold Apple MacBook 12” laptop Model: 1534, S/N:
CO2PX4YHGF85, in white cracked case with feathers;

Apple iPhone 68 Model A1688, Black face with silver colored back, no serial
number or IMEI displayed on the back, FCC ID BCG-E2946A and IC 579C-
E2946A;

Grey and black Dell Latitude D630 Laptop, Service Tag number 1QTCJHI,
Express Service Code 3798196885;

Silver Windows Surface Tablet with purple keyboard, markings on the back side
display “Surface”, serial number “076138344253”, and “256GB”;

Black and metal colored SanDisk mini USB jump drive, no cover, blade displays
“SDCZ33”, “16GB”, and “BL120623300D;

Black and metal colored SanDisk mini USB jump drive with a black cover that
covers the USB blade, blade displays “SDCZ33”, “16GB”, and
“BL120623300D”;

Silver colored USB jump drive with black rubber like ring, and a black O-ring
seal. The USB Cover unscrews from the USB stick and is the same metal (Silver)
color. The words “Corsair, Flash, Survivor” are written on the cover and the

USB stick. USB Blade has the writings of “128G” and “161891497” with the
other side of the blade displaying “119563” and “CHINA 161891497”;

Green with white slide cover USB jump drive. Words “CardPresso” and “More
than an application” written on the slide cover. Metal key ring with a tag on ring
that has information for “Card Imaging” with phone number 800-347-9089 and
an email address to helper@cardimaging.com;

Black USB jump drive with metal cover/loop, and key ring;

Black and grey HP Laptop Model: 15-ba013cl, 8/N: CND634157Y;

Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in
2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 3561;

American Express Premier Rewards INO, EDSVR ending in 1009; HSBC
10

 
Oo Co SS DO tO OR WH BR Oe

NM NM NLU OND OND OND OO eet
ao yn OHO OH SF WH NH RFP OS OO OW OUR OLLCU Be UU lhlUlUmLrlLlUD

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 11 of 16

148.

149,

150.
151.
152.
153.
154.
155.
156.

157.

158.

159.

160.
161.

International MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa
Card ending in 9143; Vanilla Visa Gift Card ending in 9110; and greendot Visa
My Rewards Cash Back Card ending 7809;

Damaged Apple iPhone Model: A1549 IMEI: 358373064835738, AT&T sim
card ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on
it";

Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) INO VR;
Three (3) INO PB; and Six (6) with no names on them;

Blank Card Stock in Fed Ex Box and Blank Card Stock in small white box;
Skimming Device;

Two (2) disks containing software for credit card magnetic strip readers;

Two (2) BEATS by Dre Wireless Headphones (New in Original Packaging);
Three (3) MSR Encoders;

Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;
Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder
Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and
Power Cords;

Fiberboard Box containing Three (3) LCD Universal Chargers/Power
Converters; Two (2) Download Cords For Skimmers;

Eight (8) New Apple iPhone 6s in boxes; S/N: F71QR2FLGRYF;
S/N:FI8QKLY3GRYD; S/N:F18QKMSVGRYD; 8/N:DNQQN8NKGRYD;
S/N:FK1QDIYSGRYD; S/N:C6KRDS5B7GRYF; S/N:F4GQT115GRYF;
S/N: F75QLMOHGRYF;

Six (6) Purses: Two (2) Valentino Purses with storage bag; One (1) Valentino
Purse in box with receipts; Three (3) Celine Purses with storage bags;

Tipping Machine;

ATM Skimmer MLM260-2R0382-4090019 (LYMPD Event Number 160325-

1854);
11

 
Oo CoO NS ODO TH Be Be NOR

Re oO OE NO OO eo
Oo n~T1 CO vA £& WD NH KF DBD OO CO NS DBD A FBP WH BO KF BS

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 12 of 16

162.
163.
164.

165.
166.

167.

168.
169.
170.
171.

172.
173.
174.

175.

176.
177.
178.
179.
180.
181.
182.
183.

ATM Skimmer (LVMPD Event Number 160329-2302);

Fraudulent Santander Infinite Credit Card INO RDO;

Pink iPhone 6s, 64 GB, Model: A1688, S/N: F7LQR7VZGRYF, FCC ID: BCG-
E2946A, in box;

Orange Nike shopping bag containing twenty-four (24) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19)
items of clothing;

Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of
clothing;

Orange Nike shopping bag containing thirty-two (32) items of clothing;

Orange Nike shopping bag containing thirty-six (36) items of clothing;

Orange Nike shopping bag containing thirty (30) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of
clothing;

Orange Nike shopping bag containing twenty-nine (29) items of clothing;
Orange Nike shopping bag containing thirty-five (35) items of clothing;

Nike gift card, #6060102161291238334; Nike gift card #6060105461291238195;
Nike gift card #6060107921291238287;

Nike bag containing two (2) pairs of shoes and one (1) silver packet labeled
"Salonpas";

Nike bag containing two (2) pairs of shoes;

Nike bag containing nineteen (19) items of clothing;

Nike bag containing twenty-seven (27) items of clothing;

Nike bag containing twenty-two (22) items of clothing;

One (1) receipt and one (1) gift receipt from the Nike Store;

Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

14 $100 Bills of US Currency;

Ulster Bank Visa Credit Card INO ADS, ending in 2767;
12

 
Go CO 4 DO OO BS WW Ye

MS bb SN bo Bw Bh ONlULUNODlUlUNDOlR SOO RS OO RS OO Rel Rr SOO eS ele
ao ns oO Oh Ue Se Uf lh Rh lUCUCOOUlUCCOUUlClCUCOUNY UNDO CUD OU Uh OCLC

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 13 of 16

184.
185.
186.

187.
188.

189.
190.

Black Toshiba laptop computer, S/N: YB235634Q;

Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMEI: 359239061355 187;
Permanent Resident Card INO MA; One (1) Social Security card, SSN: xxx-xx-
2653, INO MA;

Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;
Sixteen (16) Credit/Debit cards total; ITAUCARD Itau Gold Visa Credit/Debit
Card INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit
Visa Credit/Debit card INO MA, ending in 9163, expiration 12/14;
ITAUCARD Itau International Master Credit/Debit Card INO MA, ending in
4956, expiration 12/12; My Vanilla Debit Visa Card, ending in 1865, expiration
10/20; US Bank Visa Credit/Debit card INO MA, ending in 7935, expiration
05/14; Bank of America Temporary Visa Credit/Debit card INO Preferred
Customer, ending in 9466, expires 07/18; netSpend Credit/Debit Master Card
INO MA, ending in 1712, expires 01/18; Bank of America Credit/Debit Visa
card INO MA, ending in 9466, expires 10/18; Caixa Cartao do Cidadao card
INO MA, ending in 4901, expiration 21/12/2009; Maestro Master Card INO
MA, ending in 5813, expiration 10/12, with blacked out card name; Bradesco
Credito e Debito Visa Credit/Debit card INO MA, ending in 4097, expiration
03/14; Caixa Poupanca Da Caixa a primiera do Brasil Master Credit/Debit Card
INO MA, ending in 5088, expiration 03/14; Ideia Master Card Maestro
Credit/Debit Card INO GI, ending in 6754, expiration 12/12; Bradesco
Alimentaco Visa Credit/Debit card INO MA AGT Logistica, ending in 6012,
expiration 12/13; Bradesco Credito e Debito Visa Credit/Debit card INO MA
ending in 4097, expiration 03/14; Itau Master Maestro Credit/Debit card INO
MA, ending in 7045, expiration 09/14;

$10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

White and silver Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC;

579C-E2946A, with cracked screen, in yellow envelope labeled "Franklin #38";
13

 
Oo Oo HN DO UH PP SH He

Bb bo Bw BR BR ND ND ORD OBO OOO eet
Co ss: OlUrllU Sl lUlUNGlULNllCl rl iC OSS Ol Se SOCK OCC OU DDL Cl

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 14 of 16

191. Light pink Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-
E2946A, in yellow envelope labeled "Vitor #39";

192. Gold and white Apple iPhone Model: A1457, FCC ID: BCG-E2643B, IMEI:
359261060889602, with cracked screen, in yellow envelope labeled "Barboza
#40";

193. Grey PNY 128 GB USB drive;

194. Dell laptop computer, $/N: CX3DM22;

195. $331 in U.S. Currency as follows: $100 x 3; $20 x 1;$10x 1; $1 x 1; and

196. $100 in U.S. Currency as follows: (1) x $100

(all of which constitutes property); and

that the United States recover from Francisco Rui De Alencar Mendes Filho, a.k.a.
“Rui,” the in personam criminal forfeiture money judgment of $5,000,000, not to be held
jointly and severally liable with his codefendants, the collected money judgment amount
between the codefendants is not to exceed $5,000,000, and that the property will not be
applied toward the payment of the money judgment; and

the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 1029(c)(1)(C)
and (c)(2); 18 U.S.C. § 982(a)(1); 18 U.S.C. § 981(a)(1)(A) with 28 U.58.C. § 2461 (c); 18
U.S.C. § 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. §
853(p); and 21 U.S.C. § 853(n)(7); that the money judgment shall be collected; and that the
property and the collected amount shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the United States of America’s
management of any property forfeited herein, and the proceeds from the sale of any
forfeited property shall be disposed of according to law.

//f

S/f
14

 
o CO “Ss DO wr BR DH Ne

MSS NM NM NS ROUND OND RO RO Re Se SO SOO ee Re eee
Oo nN OO UO Fe YS YY SS OO CO CO HN DH AH Fe YS we KS CS

 

 

Case 2:17-cr-00001-JAD-CWH Decument 590 Filed 07/12/19 Page 15 of 16

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attention Asset Forfeiture Unit.

DATED ¢ , 2019,

 

15

 
oO CO HN Oo UO FPF WwW Ne

NM & §&B Nm Ooh ON OODlCUWDNYD ODOR RRO ROO RO ROO St Ol Sl ele
oo 4s OHO wr UP,lUNelUCULNlUl rl lhc COUlUNCOUlCUMDCUlUN COCO eae elle DD Rll

 

 

Case 2:17-cr-00001-JAD-CWH Document 590 Filed 07/12/19 Page 16 of 16

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on
July 12, 2019.
/s/ Heidi L. Skillin

HEIDI L. SKILLIN
FSA Contractor Paralegal

16

 
